DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 10, 2022 has been entered. Claims 2-4 and 6-11 remain
pending in the application. Applicant’s amendments to the Claims have overcome all of the objections and 112(b) rejections set forth in the Non-Final Office Action mailed August 16, 2022, however new objections were noted in the amendment filed November 10, 2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 8: “the conducting material coated micro/nano pillars” should read --the conductive material coated micro/nano pillars--
Claim 2, line 10: “muscle” should read --a muscle--
Claim 2, line 12: “a muscle” should read --the muscle--
Claim 2, line 13: “a skin” should read --the skin--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 6, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sensors" in lines 3 and lines 4-5.  There are insufficient antecedent bases for these limitations in the claim. Are “the sensors” (plural) referring to “the sensor” (singular) of claim 2? Claim 4 which depends from claim 3 also recites “the sensors” in line 6. Suggested correction: change “the sensors” to “the sensor”.
Claim 4, 6, and 8 are rejected by virtue of their dependence from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Patent Publication No. 2002/0028991) (previously cited) in view of Labelle (U.S. Patent Publication No. 2015/0238140) (previously cited) and Myllymaa et al. "Improving electrochemical performance of flexible thin film electrodes with micropillar array structures", Measurement Science and Technology, IOP, Bristol, GB, vol. 23, no. 12, 30 October 2012 (2012-10-30), pages 1-11 (previously cited). 
Regarding claim 2, Thompson discloses an electrically conductive sensor (electrode 16; see at least paragraph 0034) operative on body parts comprising a noninvasive flexible or soft polymer substrate (abstract and paragraph 0049 disclose wherein the substrate is a soft flexible polymer for contact with the skin or body of a subject) with a patterned planar surface involving array of micro/nano pillars (figures 2A-2B, abstract, and paragraphs 0015-0016 disclose wherein the surface is patterned with an array of nano spikes (pillars)) coated with conductive material defining patterned electrodes adapted to sense and collect biopotentials generated from activity of muscle of the body parts (Abstract, paragraphs 0015-0016 and 0033 discloses wherein the electrode nano spikes have a metal coating to sense muscle activity), and generate sensor output (paragraph [0039]). 
	However, Thompson fails to disclose: “grooves between said conductive material coated micro/nano pillars, wherein said conductive material coated micro/nano pillars and said grooves together define defining patterned electrodes, whereby a contact area for the patterned electrodes is defined by the conducting material coated micro/nano pillars…wherein said planar surface is configured to adjust according to a shape of a muscle beneath a skin of the body parts and the grooves in the patterned electrodes accommodate a skin of the body parts around said contact area of the patterned electrodes, thereby resulting in an increase in the contact area between the skin and the patterned electrodes for sensing the body potential; and a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential” and “a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential.”
Myllymaa, in a related field of endeavor, discloses grooves between said conductive material coated micro/nano pillars, wherein said conductive material coated micro/nano pillars and said grooves together define defining patterned electrodes, whereby a contact area for the patterned electrodes is defined by the conducting material coated micro/nano pillars (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride and wherein the space between the pillars as shown in Figure 1 are grooves); and wherein said planar surface is configured to adjust according to a shape of a muscle beneath a skin of the body parts and the grooves in the patterned electrodes accommodate the skin of the body parts around said contact area of the patterned electrodes, thereby resulting in an increase in the contact area between the skin and the patterned electrodes for sensing the body potential (abstract and figure 1 disclose wherein PDMS or a soft silicone is used as the electrode substrate material such that the electrodes conform well and maintain a good contact on the patient's skin; page 2, col. 2, lines 8-15 discloses different method to increase the effective surface area such as micro- or nanopatterning wherein different structures such as pillars, grooves or wells are fabricated on the surface of the substrate onto which the electrode material can then be deposited).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson to incorporate “grooves between said conductive material coated micro/nano pillars, wherein said conductive material coated micro/nano pillars and said grooves together define defining patterned electrodes, whereby a contact area for the patterned electrodes is defined by the conducting material coated micro/nano pillars…wherein said planar surface is configured to adjust according to a shape of a muscle beneath a skin of the body parts and the grooves in the patterned electrodes accommodate a skin of the body parts around said contact area of the patterned electrodes, thereby resulting in an increase in the contact area between the skin and the patterned electrodes for sensing the body potential”, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Labelle, in a related field of endeavor, teaches a point-of-care system for detection of physical stress of body parts (abstract and Figure 7) comprising a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential (figure 4, abstract, paragraphs 0014-0015, 0018, 0034- 0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or body-potentials at the measured body part of interest).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson to include “a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential” of Labelle. Doing so not only allows the device to be useful in measuring stress, but the device would also be useful in measuring other vital health signs and allow assessment of the health of subjects during different activities. (Paragraph [0015]).
Regarding claim 3, LaBelle further discloses a sensor arrangement, including sensors, accommodated in a housing for externally attaching with the body part of a human subject and enabling disposition of the sensors of said sensor arrangement in direct non-invasive contact with the skin of the body part for accurate measurement of the body-potential (figure 7, abstract and paragraphs 0041-0042 disclose wherein the sensors are accommodated in the housing for removable attachment to the external surface of a body part of a subject and figure 4, abstract, paragraphs 0014-0015, 0018, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or body-potentials at the measured body part of interest); said processing unit having an operative connection with said sensor arrangement to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential (abstract and paragraphs 0048- 0056 disclose wherein the processor is in connection with and receives the various sensor output data for measuring various readings and potentials from the body for determining stress).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson to include “a sensor arrangement, including sensors, accommodated in a housing for externally attaching with the body part of a human subject and enabling disposition of the sensors of said sensor arrangement in direct non-invasive contact with the skin of the body part for accurate measurement of the body-potential; said processing unit having an operative connection with said sensor arrangement to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential” of Labelle. Doing so not only allows the device to be useful in measuring stress, but the device would also be useful in measuring other vital health signs and allow assessment of the health of subjects during different activities. (Paragraph [0015]).
Regarding claim 4, LaBelle further discloses wherein the sensor arrangement further comprises a connecting wire and plug to establish said operative connection between the sensor and the processing unit (paragraphs 0043, 0045, 0054 disclose wherein the processor or computing device can be connected to the sensor via a wired connection such that there would be a wire and plug to connect the sensor arrangement and the processing unit).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson to include “a connecting wire and plug to establish said operative connection between the sensor and the processing unit” of Labelle. Doing so enables a connection between processor and sensor that allows for communication and data capture from sensor to determine a stress level of a subject. (Paragraph [0054]).
Regarding claim 8, LaBelle further discloses a battery unit integrated with the housing and operatively connected with the sensor arrangement and the processing unit to supply power to the sensor arrangement and the processing unit (paragraph 0049 discloses wherein the power source for supplying power to the components of the device includes a battery housed in the housing).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson to include “a battery unit integrated with the housing and operatively connected with the sensor arrangement and the processing unit to supply power to the sensor arrangement and the processing unit” of Labelle. Doing so enables a connection between processor and sensor that allows for communication and data capture from sensor to determine a stress level of a subject. (Paragraph [0054]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of LaBelle and Myllymaa, further in view of Jung et al. (U.S. Patent Pub No. 2010/0268055) (previously cited).
Regarding claim 6, LaBelle discloses the system of claim 4 and further discloses wherein the sensor detects the body-potential through the conductive coating of the electrodes upon contact with the muscle of the human body part and generates voltage signal as the sensor output (paragraph 0034-0035 and figure 4 disclose wherein the system uses EMG electrodes to sense muscle activity based on the body-potential or voltage signal generated by the muscle).
However, LaBelle does not explicitly disclose wherein the soft polymer substrate with conductive material is “patterned” or “wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug”.
Myllymaa, in a related field of endeavor, discloses wherein the soft polymer substrate with conductive material is patterned (abstract and figure 1 disclose wherein PDMS or a soft polymer is used as the electrode substrate material and wherein one half of the substrates are surface patterned with micropillars and wherein the substrates are coated with thin films of titanium, copper, silver or silver chloride).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson as modified by LaBelle to incorporate wherein the soft polymer substrate with conductive material is “patterned”, as taught by Myllymaa, in order to improve electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section).
Jung, in a related field of endeavor, discloses: wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug (paragraph 0076 discloses wherein it is well known in the art to connect sensor or electrode devices to the processing system via wires attached to wirebond (contact) pads for communicating sensor data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thompson as modified by LaBelle and Myllymaa to incorporate wherein the sensor includes a contact pad for transferring the sensor output to the processing unit through the connecting wire and plug, as taught by Jung, as a simple substitution for the undisclosed wired connection means of Jung, to achieve the predictable result of transferring data.
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of LaBelle and Myllymaa, as applied to claim 2, and further in view of Cruts et al. (WO 2016/203456) (previously cited), Daniels et al. (U.S. Patent Pub. 2020/0353239) (previously cited), and Kim et al. (U.S. Patent Pub. No. 2017/0273612) (previously cited).
Regarding claim 7, LaBelle further discloses a computing processor to process the voltage signal and thereby detect the physical stress at the body part (figure 4, abstract, paragraphs 0014-0015, 0018, 0034-0036 disclose wherein the system uses the electrically conductive sensor outputs to determine physical stress of the body part based on muscle twitches or detected voltage signals at the measured body part of interest); a wireless communication module to transmit an output of the processor to a remote recipient (paragraphs 0043, 0045, 0054 disclose wherein the sensor data can be wirelessly transmitted to an external or remote device); and electrical passive components including resistors with fixed resistance value to calibrate according to the sensor output (paragraphs 0031 and 0055 disclose wherein the system contains resistors for correlating or calibrating with a desired parameter).
However, Labelle fails to disclose “wherein the processing unit includes a socket for connecting the plug”, “an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal”, and “including cooperative mobile application embodied in user's mobile phone for displaying the output”
Cruts, in a related field of endeavor, discloses wherein the processing unit includes a socket for connecting the plug (paragraph 0083 and figure 4 disclose wherein the processing device 400 includes a socket for connecting the plug of the electrode 405).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit includes a socket for connecting the plug, as taught by Cruts, as a simple substitution for the undisclosed wired system of LaBelle to achieve the predictable result of transferring sensor data.
Daniels, in a related field of endeavor, discloses an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal (paragraphs 0347-0348 disclose wherein the system amplifies the electrical activity of the muscles so as to determine the characteristics of the signal and wherein the software and circuit device is an Arduino open source circuit device or board).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an open source development board including an amplifier to amplify the sensor output which corresponds to the detected body-potential in terms of the voltage signal, as taught by Daniels, as a means for readily receiving and measuring signals while providing for the potential for future advancements.
Kim, in a related field of endeavor, discloses including cooperative mobile application embodied in user's mobile phone for displaying the output (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate including cooperative mobile application embodied in user's mobile phone for displaying the output, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data.
Regarding claim 10, LaBelle discloses “wherein the computing processor process the voltage signal correlates it with the physical stress by: receiving the voltage signal from the sensor arrangement corresponding to the body­ potential comes out of a particular muscle of the body part (figure 4, abstract, paragraphs 0014-0015, 0018, 0030, 0034-0036, and 0054 disclose wherein the system uses the electrically conductive sensor outputs at the skin of the user to determine physical stress of the body part based on muscle twitches or voltage signals at the measured body part of interest); comparing the voltage signal's amplitude and frequency with respect to a reference value to detect physical stress of the body part whereby higher amplitude and frequency of the signal corresponds to a stressed condition of the muscle compared to relaxed situation (paragraph 0034 disclose wherein the magnitude and frequency of muscle contractions during stress or muscle twitches can be used to measure stress and paragraph 0036 discloses wherein muscle twitches as a person is under stress are compared to a baseline (reference) and wherein the muscle twitch increases under stress); and converting the voltage to a digital signal and transfers it with the detected physical stress wirelessly to the remote recipient (paragraphs 0043, 0045, 0054 disclose wherein the sensor data can be wirelessly transmitted to an external or remote device and figure 7 shows wherein they can be digitally displayed).
 However, Labelle does not disclose “the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis.”
Kim, in a related field of endeavor, teaches the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display of the detected physical stress and the digital signal and/or storing data associated with the same for future analysis, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data.
Regarding claim 11, LaBelle discloses wherein the computing processor diagnosis heart, nerve and muscles based on the detected physical stress and transfers the diagnosis result to the remote recipient (paragraph 0025 discloses wherein the device can be used in diagnostics based on the measurement data and paragraphs 0018-0019, 0034-0037, and 0051-0052 disclose wherein the system evaluates heart muscle and nervous activity in the evaluation of stress).
However, Labelle does not disclose “the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use.”
Kim, in a related field of endeavor, discloses the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use (paragraphs 0046 and 0056-0057 disclose wherein the system may include a mobile application on a mobile phone or device and paragraphs 0085 and 0116 disclose wherein the mobile application can display the outputted or processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the remote recipient including cooperative mobile application embodied in user's mobile phone for real-time display and/or storing for future use, as taught by Kim, as a simple substitution for the display system of LaBelle, to achieve the predictable result of displaying or visualizing the outputted data.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of LaBelle and Myllymaa, as applied to claim 2, and further in view of Schmidt et al. (U.S. Patent Pub. No. 2003/0050550) (previously cited).
Regarding claim 9, LaBelle discloses wherein the housing for externally attaching with the body part is adapted to attach with finger-tip, tip-toe, wrist, or tongue for detecting the physical stress therein (see figure 7 and paragraph 0057).
However, LaBelle does not disclose “wherein the polymer substrate is made of PDMS” or “the conducting material to coat the micro/nano pillars includes Aluminum or RGO”.
Myllymaa, in a related field of endeavor, discloses wherein the polymer substrate is preferably made of PDMS (see abstract and figure 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the polymer substrate is preferably made of PDMS, as taught by Myllymaa, in order to improve electrochemical performance and compliance of the electrodes (abstract and the first paragraph of the intro section).
Schmidt, in a related field of endeavor, discloses “the conducting material to coat the micro/nano pillars includes Aluminum or RGO” (Figure 2-3 shows wherein the electrode 10 structure includes a micro-nano pillar structure and claim 4 discloses wherein the conductive coating of the electrode can be Aluminum).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the conducting material to coat the micro/nano pillars includes Aluminum or RGO, as taught by Schmidt, as a simple substitution for the conductive coating of Myllymaa to achieve the predictable result of allowing for conductance of the electrode structure.

Response to Arguments
The Applicant submits that Labelle and Myllymaa, taken alone or in combination, fails to teach or suggest “an electrically conductive sensor comprising a non-invasive flexible substrate with a patterned planar surface involving (i) at least an array of micro/nano pillars coated with conductive material and (ii) grooves between said conductive material coated micro/nano pillars, wherein said conductive material coated micro/nano pillars and said grooves together define patterned electrodes, whereby a contact area for the patterned electrodes is defined by the conducting material coated micro/nano pillars; wherein said patterned electrodes are adapted to sense body-potential generated from activity of muscle of the body parts and generate sensor output, wherein said planar surface is configured to adjust according to a shape of a muscle beneath a skin of the body parts and the grooves in the patterned electrodes accommodate a skin of the body parts around said contact area of the patterned electrodes, thereby resulting in an increase in the contact area between the skin and the patterned electrodes for sensing the body potential” and “a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential”.
These arguments are not persuasive.  First, there are new grounds of rejection based on Thompson, Labelle, and Myllymaa,
Second, in response to Applicant’s argument that the amended claim that Myllymaa does not disclose or suggest a sensor construction feature or that the electrodes of Myllymaa do not teach a “higher [or increase in] contact area” (“Applicant Remarks”, Page 6), see Myllymaa page 2, col. 2, lines 8-15, which discloses different methods to increase the effective surface area of the electrode such as micro- or nanopatterning wherein different structures such as pillars, grooves or wells are fabricated on the surface of the substrate onto which the electrode material can then be deposited.
In response to Applicant’s argument that the amended claim is allowable, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Thompson may be combined with Labelle and Myllymaa to render the claims unpatentable as they are related to body monitoring systems using detected electrical signals.
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to have modified Thompson to incorporate the teachings of Labelle and Myllymaa to provide “an electrically conductive sensor comprising a non-invasive flexible substrate with a patterned planar surface involving (i) at least an array of micro/nano pillars coated with conductive material and (ii) grooves between said conductive material coated micro/nano pillars, wherein said conductive material coated micro/nano pillars and said grooves together define patterned electrodes, whereby a contact area for the patterned electrodes is defined by the conducting material coated micro/nano pillars; wherein said patterned electrodes are adapted to sense body-potential generated from activity of muscle of the body parts and generate sensor output, wherein said planar surface is configured to adjust according to a shape of a muscle beneath a skin of the body parts and the grooves in the patterned electrodes accommodate a skin of the body parts around said contact area of the patterned electrodes, thereby resulting in an increase in the contact area between the skin and the patterned electrodes for sensing the body potential” and “a processing unit having an operative connection with said electrically conductive sensor to receive the sensor output for processing and detection of the physical stress at the body part based on the measured body-potential.” As stated previously, doing so improves electrochemical performance of EMG electrodes (abstract and the first paragraph of the intro section of Myllymaa), and allows measurement and assessment of not only stress, but other vital health signs of a subject. (Paragraph [0015] of Labelle).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OM PATEL/ Examiner, Art Unit 3791                                                                                                                                                                                         12/7/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791